Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,542,428. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 10,542,428 anticipate all of the instant claims at issue because they are substantially similar.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2017/0265108 in view of Janakiraman US 2012/0159151 in view of Muhanna US 10,873,464


[0068]-[0078] [0166] [0236]-[0244] (teaches handover messages key generation and forwarding information in a transparent container which is used to set up secure communications)

Janajiraman teaches a key change indicator flag set to a value indicating a change of the non-access stratum key.  [0052][0053][0058][0065]-0071] (teaches AKA and NAS key update generated from exchanged keys)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the non-access stratum key update of Janakiraman with Chen because it provides increases security

Chen and Janajiraman do not teach 5G.


As per claims 2, 16. Muhanna teaches The method of claim 1, further comprising receiving one or more security parameters from the source 5G Access and Mobility Management Function. (Column 10 lines 44-65; Column 11 lines 20-30) (Sends authentication parameter)As per claims 3, 17 Muhanna teaches the method of claim 2, wherein the one or more security parameters include user equipment capability information. (Column 4 lines 60-67)  (UE capabilities)As per claims 4, 18  Janakiraman teaches The method of claim 2, further comprising receiving the security parameters with the new non-access stratum key.  [0084]  As per claims 5, 19 Muhanna teaches The method of claim 1, wherein establishing the new security context comprises selecting one or more non-access stratum security algorithms to be used by the user equipment. (Column 9 lines 50-60)
As per claims 6, 20 Muhanna teaches The method of claim 5, further comprising selecting at least one of the non-access stratum security algorithms based on the user equipment capability 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439